An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

LAVONNE A. KOLENDER, Nu. 68216

 Appellant Wiﬁﬁ

DENNIS KOLENDER,

____ﬂpond_em.__l  2a 2315

I
IN THE SUPREME COURT OF THE STATE OF NEVADA

 

ORDER DISMSSING APPEAL

This is an appeal from a district court order modifying child

custndy. Eighth Judicial District Court, Family Court Divisien, Clark

County; Linda Marquis, Judge. Appellant is proceeding me 36 through
this court’s pilot prﬂgram for civil litigants proceeding Without counsel.

I Our review of the documents submitted tn this court reveals a

jurisdictiunal defect. Speciﬁcally, the notice of appeal appears to be

untimely ﬁled under NRA? 4(a) because it appears that it was filed more

than thirty days after SQMCG of written notice of entry of the judgment or

order. See NRA]? 4(a)(1); NRA]? 26(c). Accurdingly,- we conclude that we

lack jurisdiction over this appeal, and we
ORDER this appeal DISMISSEDt

     

Pameguirre V Saitta

cc: Hon. Linda Marquis, District J udge, Family Court Divisian
[avenue A. Kalender
Louis C. Schneider, LLC
Eighth District Court Clerk

SUPREME COURT

:1):
News.“

mm «17% " sa- . t